              Case 2:20-cv-00117-EFB Document 12 Filed 06/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
                                      SACRAMENTO DIVISION
11
12
13                                                  )       Case No.: 2:20-cv-00117-EFB
     DARREN KENT QUIDOR,                            )
14                                                  )       [PROPOSED] ORDER GRANTING
                    Plaintiff,                      )       DEFENDANT’S EX PARTE
15                                                  )       APPLICATION TO STAY ACTION
          vs.                                       )
16   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
17                                                  )
                                                    )
18                  Defendant.                      )
                                                    )
19
20
21          Due to the COVID-19 health emergency, Defendant is presently unable to produce the

22   Administrative Record necessary to answer and adjudicate this action. Accordingly, Defendant

23   filed an ex parte application to stay this action. The Court finds good cause to grant the stay of

24   this action until Defendant regains the ability to produce the Administrative Record.

25          Accordingly, IT IS ORDERED that this matter is stayed until such time as the Social

26   Security Administration regains the capacity to produce the Administrative Record necessary to

27   answer and adjudicate this case. The stay of this matter shall automatically lift upon the

28   Defendant’s filing of the Administrative Record.           Thereafter, case deadlines will proceed


                                                        1
               Case 2:20-cv-00117-EFB Document 12 Filed 06/02/20 Page 2 of 2



 1   according the Court’s previously filed case management order and the local rules. No motion or
 2   other notification will be required to lift the stay.
 3
     IT IS SO ORDERED.
 4
 5
     Dated: June 1, 2020
 6                                           HON. EDMUND F. BRENNAN
                                             UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
